internal_revenue_service number release date index number ----------------------------------------- -------------------------- ----------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc tege eoeg eo3 plr-129196-16 date date legend corporation --------------------------- foundation -------------------------- charity date year program program state state state state ----------------- ------------------------ ------- -------------------------------------------------- ------------------------------------ -------------- ----------------- -------------- --------------------------- dear ------------------ this is in response to the letter dated date and additional submissions in which your representative requested rulings under sec_4941 sec_4942 and sec_4945 of the internal_revenue_code code with respect to your matching donation programs background based on the documents and representations submitted we construe the facts as follows the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-129196-16 corporation is the sole contributor to foundation foundation is described in sec_501 and is classified as a private_foundation under sec_509 corporation and foundation have the same officers and directors corporation provides its employees with two matching donation programs foundation represents that corporation’s matching donation programs are not employee_benefits foundation further represents that corporation has no legal_obligation to continue the matching donation programs and could discontinue either or both of them at any time under program when a corporation employee makes a charitable_contribution to a public charity described in sec_501 corporation makes a corresponding charitable_contribution to charity which is a public charity described in sec_501 in an amount equal to percent of the individual’s contribution under program when a corporation employee performs volunteer service hours for a public charity described in sec_501 corporation contributes a certain amount to a sec_501 public charity selected by the employee which could be the service-recipient organization the amount of corporation’s contribution depends on the number of hours volunteered by the employee and is subject_to an annual_limit corporation uses a third party vendor to verify the public charity status of the service- recipient organization corporation intends to cease maintaining its matching donation programs except with respect to contributions to organizations located in state state state and state and foundation will then began matching donation programs for contributions by corporation’s employees to organizations in all other jurisdictions the matching donation programs maintained by foundation will be identical to the programs maintained by corporation and will contain the following requirements foundation will not satisfy an employee’s pledge of a donation foundation will not make any donations to any organization that it controls or that is controlled by one or more disqualified persons with respect to foundation the recipient organization must have an irs determination_letter that it is tax-exempt as an organization described under sec_501 and is a public charity that is not a supporting_organization foundation has the discretion to refuse to make a matching donation and may modify or end the matching donation programs at any time and employee contributions are not eligible for foundation’s matching donation programs when the employee receives anything in return for the donation foundation will add the following additional restrictions to its matching donation programs foundation will not match any donations that were made under the corporation’s matching donation programs and foundation will not match any employee donations made pursuant to the portion of corporation’s matching donation programs retained by corporation for donations to organizations located in state state state and state a third-party vendor will verify the public charity status of the organizations involved plr-129196-16 corporation will continue to conduct its matching donation programs with respect to contributions to organizations located in state state state and state pursuant to existing contractual commitments with third parties and certain governmental officials corporation previously maintained a third matching donation program for its employees but foundation has maintained that program for corporation’s employees since year on date the irs issued a private_letter_ruling to foundation regarding its commencement and corporation’s cessation of the third matching donation program foundation is seeking the current ruling because it hopes to capitalize on efficiencies by having a single entity operate all three matching donation programs rulings requested law and analysis requested ruling the donations made through the matching donation programs that are currently provided by corporation for its employees and that will be provided by foundation for corporation’s employees do not constitute self-dealing under sec_4941 sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation taxes are imposed on both the self-dealers involved in an act of self-dealing and on any foundation managers who knowingly participate in an act of self-dealing even though sec_4941 does not impose a tax on a private_foundation when an act of self-dealing occurs a foundation with respect to which there has been an act of self-dealing is required to report it on its annual information_return which is the form_990-pf in this case sec_4941 provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation the term self-dealing includes the furnishing of goods services or facilities between a disqualified_person and a private_foundation the term also includes the payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4946 provides in part that the term disqualified_person includes with respect to a private_foundation a person who is a substantial_contributor to the foundation plr-129196-16 foundation_manager or a member_of_the_family of a substantial_contributor or foundation_manager sec_4946 provides that the term substantial_contributor means a person who is described in sec_507 sec_4946 defines a foundation_manager as an officer director or trustee of a private_foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_53_4941_d_-2 provides that if a private_foundation makes a grant or other payment which satisfies the legal_obligation of a disqualified_person such grant or payment shall ordinarily constitute an act of self-dealing sec_53_4941_d_-2 provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing because generally the benefit is incidental and tenuous for example a grant by a private_foundation to an organization described in sec_509 or will not be an act of self-dealing merely because one of the organization’s officers directors or trustees is also a manager of or a substantial_contributor to the foundation sec_53_4941_d_-2 example gives the following situation private_foundation x established a program to award scholarship grants to the children of employees of corporation m a substantial_contributor to x after disclosure of the method to carrying out such program x received a determination_letter from the irs stating that x is exempt under sec_501 that contributions to x are deductible under sec_170 and that x’s scholarship program qualifies under sec_4945 a scholarship grant to a person not a disqualified_person with respect to x paid_or_incurred by x in accordance with such program shall not be an indirect act of self-dealing between x and m revrul_73_407 1973_2_cb_383 holds that a contribution by a private_foundation to a public charity made on the condition that the public charity change its name to that of the foundation’s substantial_contributor for at least years does not constitute an act of self- dealing revrul_77_160 1977_1_cb_351 concerns the issue of whether payment by a private_foundation of a disqualified person’s church membership dues constitutes an act of self- dealing the revenue_ruling holds that the payment is not an incidental or tenuous benefit within the meaning of sec_53_4941_d_-2 because the foundation’s payment results in a direct economic benefit to the disqualified_person the foundation’s payment plr-129196-16 of the membership dues was a substitute for an obligation belonging to the disqualified_person as a result of the payment the disqualified_person was entitled to participate in the activities of the congregation consequently the payment of the membership dues by the private_foundation is an act of self-dealing under sec_4941 revrul_80_310 1980_2_cb_319 holds that private_foundation grants to an educational_institution for engineering instruction are not an act of self-dealing even though a corporation a disqualified_person intended to hire graduates of the engineering program and to encourage its employees to participate in the engineering program the revenue_ruling notes that an incidental or tenuous benefit occurs when a disqualified person’s general reputation or prestige is enhanced by public acknowledgement of some specific donation by such person when a disqualified_person receives some other relatively minor benefit of an indirect nature or when a disqualified_person merely participates to a wholly incidental degree in the fruits of some charitable program that is of broad public interest to the community the revenue_ruling states that because the engineering program is of broad public interest to the community and because the corporation competes on an equal basis for the program’s graduates and its employees compete with the general_public for admission the corporation receives only an incidental or tenuous benefit from the grant by the private_foundation to the educational_institution revrul_85_162 1985_2_cb_275 concludes that self-dealing does not occur where a private_foundation makes loans to public_charities for construction projects in disadvantaged areas where the contractors doing the construction could be ordinary customers of a bank that is a disqualified_person with respect to the foundation the ruling states that the bank would receive only an incidental or tenuous benefit if the public_charities used the loan proceeds to pay the contractors who might be ordinary customers of the bank in this case corporation is the sole contributor to foundation accordingly corporation is a disqualified_person under sec_4946 and any use of foundation’s assets by or for the benefit of corporation would be an act of self-dealing foundation stipulates that it will not make any grants to an organization which it controls or which is controlled by a disqualified_person foundation also stipulates that it will not match any donation that was made under a donation matching program maintained by corporation foundation further stipulates that the donations made by corporation under corporation’s matching donation programs are not employee_benefits and corporation is not and has never been obligated to continue its matching donation programs foundation also stipulates that only organizations described in sec_501 and that are classified as public_charities are eligible to receive donations under the matching donation programs sec_53_4941_d_-2 of the regulations states that an act of self-dealing does not occur when a disqualified_person receives an incidental or tenuous benefit from a private foundation’s use of its income or assets absent other facts the regulations also state that the public recognition a disqualified_person may receive from a private foundation’s plr-129196-16 charitable activities does not by itself result in an act of self-dealing because generally such benefit is incidental and tenuous pursuant to the stipulations made be foundation it will not match any donation that was made under a donation matching program maintained by corporation most of the benefit from foundation’s matching donation programs will go to the public_charities that receive the matched donations corporation will nevertheless benefit from foundation’s matching donation programs because it will receive favorable public recognition and good will it may also experience a happier and more loyal work force these benefits however are similar to the incidental or tenuous benefits described in sec_53_4941_d_-2 thus they do not by themselves constitute self-dealing requested ruling the donations provided by foundation through its matching donation programs for corporation’s employees will be qualified distributions under sec_4942 of the code sec_4942 generally imposes a tax on the undistributed_income_of_a_private_foundation other than an operating_foundation under sec_4942 for any taxable_year that has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 defines undistributed_income for any taxable_year as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made out of such distributable_amount for such taxable_year sec_4942 defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_53_4942_a_-3 defines the term qualifying_distribution in relevant part as any amount including program related investments and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b other than any contribution to a private_foundation which is not an operating_foundation or to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation under sec_4942 a qualifying_distribution includes any amount_paid to a public charity that is not controlled by the contributing private_foundation in order to accomplish plr-129196-16 one or more purposes described in sec_170 or b foundation represents that it will only match contributions made to an organization that has received an irs determination_letter that it is tax-exempt as an organization described under sec_501 and is a public charity under sec_509 or a foundation also represents that it will not make any matching_contributions to any organization that it controls or that is controlled by its disqualified persons accordingly based on these representations foundation’s contributions under its matching donation programs will constitute qualifying distributions requested ruling the donations provided by foundation through its matching donation programs for corporation’s employees will not be taxable_expenditures under sec_4945 of the code sec_4945 imposes a percent tax on each taxable_expenditure of a private_foundation sec_4945 defines taxable_expenditure as any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in sec_509 or a or the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 further defines taxable_expenditure as any amount_paid for any purpose other than one specified in sec_170 sec_53_4945-5 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 or other than one described in sec_4942 unless the private_foundation exercises expenditure_responsibility with respect to such grant under sec_4945 taxable_expenditures include any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 sec_509 refers to organizations described in sec_170 other than vii and viii sec_509 refers to organizations that are publically supported foundation represents that it will only make matching_contributions to a recipient organization that has received an irs determination_letter that it is tax-exempt as an organization described under sec_501 and is a public charity under sec_509 or a accordingly foundation’s contributions made under its matching donation programs will not constitute taxable_expenditures plr-129196-16 conclusion based on the foregoing and assuming the accuracy of the facts and representations described herein we rule as follows with respect to program and program the donations that foundation makes pursuant to its matching donation programs will not constitute self-dealing under sec_4941 the donations that foundation makes pursuant to its matching donation programs will be qualified distributions for foundation under sec_4942 the donations that foundation makes pursuant to its matching donation programs will not constitute taxable_expenditures under sec_4945 this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this letter will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details please read the enclosed notice notice of intention to disclose a copy of this ruling with the deletions we intend to make available for public inspection is attached to the notice if you disagree with our proposed deletions you should follow the instructions in the notice the rulings contained in this letter are based upon information and representations submitted by foundation and accompanied by a penalty of perjury statement executed by an individual with authority to bind foundation and upon the understanding that there will be no material changes in the facts this office has not verified any of the materials submitted in support of the request for rulings and such material is subject_to verification on examination this letter is directed only to foundation sec_6110 provides that it may not be used or cited by others as precedent this letter does not apply to the matching donation programs retained by corporation for the donations occurring in state state state and state a copy of this letter must be attached to any_tax return to which it is relevant alternatively if foundation files its returns electronically it may satisfy this requirement by attaching a statement to its return that provides the date and control number of this letter plr-129196-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this ruling please contact the person whose name and phone number are shown in the heading of this letter sincerely kenneth m griffin chief exempt_organization branch tax exempt government entities enclosure notice notice of intention to disclose redacted copy of this letter
